Title: To Thomas Jefferson from Lucy Ludwell Paradise, 31 January 1801
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



My dear and respectable friend;
London January the 31st: 1801

I take up my pen to thank you for the trouble you have taken in all my affairs and to assure you I am greatly obliged to you for the liberty I took in using your Name in the Power of Attorney I sent to you. In consiquence of the Great Distance you live from Williamsburg I have sent out a Power of Attorney to My Nephew Mr. Wm Ludwell Lee Mr. Ambler and Mr P. Harriss to Act for Me and to call in all the Debts due to Me Since the Death of My late Husband without respect of Persons. I have not written thus to Mr. Corbin as I have nothing to trouble that Gentelman with. I have appointed Mr John Rennolds a Native of Virginia an honest and respectable Merchant to be my Merchant he lives in Charlotte Street Bedford Square London and Mr. Reeves No. 1 New Court Old Broad Street near the Royal Exchange London to be My Merchant. All the letters my friends write to Me I desire they will send them with a letter to My Merchants to take care they send them safe to me. Dr. Bancroft often talks of going to America this Summer. I shall be sorry to loose my old friend if it is but for a day. On August the Second My only child Died at Her artful wicked husbands house at venice after loosing half her Nose and the roof of her Mouth. I shall come sooner or later and live in Virginia. Take care what you write to Mr. C.
Accept My Sincere wishes for a long and happy life. Be My Steady friend and let My Interest prevale. My affectionate Compliments to your Daughters. Dear Sir
I have the Honourr to be With Great respect Your Excellencies Most Obedient Friend

Lucy Paradise


I have written to Mr Ambler I shall come home

